DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 07/18/2022, with respect to claims 1 and 3-14 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 3-8, 10-14 and the 35 USC 103 rejection of claim 9 have been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising a shaft that is rotatable about an axis of rotation with a transmitter; a semiconductor layer with a top surface arranged substantially perpendicular to the axis of rotation and with a bottom surface; a first Hall sensor system monolithically formed in the semiconductor layer; and a second Hall sensor system monolithically formed in the semiconductor layer, wherein each of the first and the second Hall sensor systems comprises at least a first Hall sensor, a second Hail sensor, and a third Hall sensor, wherein each of the first, second and third Hall sensors of the first Hall sensor system and the first, second and third Hall sensors of the second Hall sensor system are implemented as separate sensors, wherein the first, second and third Hall sensors of the first Hall sensor system are arranged on a first circle that is substantially parallel to the top surface of the semiconductor layer and arranged concentrically around the axis of rotation, and wherein the first, second and third Hall sensors of the second Hall sensor system are arranged on a second circle substantially parallel to the top surface of the semiconductor layer and concentric to the first circle.
Claims 3-18 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements comprising a shaft that is rotatable about an axis of rotation with a transmitter; a semiconductor layer with a top surface arranged substantially perpendicular to the axis of rotation and with a bottom surface; a first Hall sensor system monolithically formed in the semiconductor layer, and a second Hall sensor system monolithically formed in the semiconductor layer, wherein the first and the second Hall sensor system comprise at least a first Hall sensor, a second Hall sensor, and a third Hall sensor, wherein the first, second and third Hall sensors of the first Hall sensor system are arranged on a first circle that is substantially parallel to the top surface of the semiconductor layer and arranged concentrically around the axis of rotation, wherein the first, second and third Hall sensors of the second Hall sensor system are arranged on a second circle substantially parallel to the top surface of the semiconductor layer and concentric to the first circle, and wherein the first circle and the second circle have a same diameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2008/0074102 discloses a rotation angle detecting device.
US PUB 2008/0094058 discloses a magnetic rotor for use in rotational angle sensing apparatus, 
has positioner displaced around rotational axis of rotatable shaft from magnetization direction 
of annular magnet by about some degrees in circumferential direction.
US PUB 2008/0135959 discloses a semiconductor component comprising magnetic field sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858